                                            Case 5:20-cv-03579-BLF Document 44 Filed 01/25/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                   9       TALECE INC.,                                     Case No. 20-cv-03579-BLF
                                  10                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT’S
                                  11             v.                                         MOTION FOR RULE 11 SANCTIONS
                                  12       ZHENG ZHANG,                                     [Re: ECF 20]
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15

                                  16           Plaintiff Talece Inc. (“Plaintiff”) sued Defendant Zheng Zhang (“Defendant”) for breach
                                  17   of fiduciary duty, unjust enrichment, conversion, and accounting. See Ex. A, Compl. (“Compl.”),
                                  18   ECF 1-1.1 On July 13, 2020, Plaintiff filed a motion to remand, which this court denied on
                                  19   September 8, 2020. See Mot. to Remand, ECF 17; Order Den. Mot. to Remand, ECF 23. In
                                  20   connection with the motion to remand, Defendant filed a motion for sanctions alleging that
                                  21   Plaintiff’s motion was legally and factually baseless, inadequately researched, and filed for
                                  22   improper purpose. See Mot. 2-3. (“Mot.”), ECF 20. Pursuant to Civil Local Rule 7-1(b), the
                                  23   Court finds the motion to be suitable for decision without oral argument. After considering the
                                  24   briefing, the Court DENIES the motion.
                                  25

                                  26
                                       1
                                  27     Although the Complaint has been superseded by the First Amended Complaint, ECF 36, this
                                       motion relates to the initial Complaint and thus this Order will evaluate the motion based on the
                                  28   state of the pleadings at the time the Motion for Sanctions was filed.
                                              Case 5:20-cv-03579-BLF Document 44 Filed 01/25/21 Page 2 of 5



                                         I.     BACKGROUND
                                   1
                                           Plaintiff filed the present action against Defendant, its former CEO, in Santa Clara County
                                   2
                                       Superior Court on May 18, 2020. See Compl. ¶¶ 3, 9. Plaintiff accused Defendant of embezzling
                                   3
                                       the corporation’s capital funds and stealing the corporation’s software and codes, among other
                                   4
                                       allegations. Compl. ¶¶ 14–19. Plaintiff alleged four separate causes of action for breach of
                                   5
                                       fiduciary duties, unjust enrichment, conversion, and accounting. See Compl. ¶¶ 21–41. Defendant
                                   6
                                       removed the action to federal court on the basis of diversity jurisdiction pursuant to 28 U.S.C. §§
                                   7
                                       1332, 1441, and 1446 on May 28, 2020. See Not. of Removal, ECF 1. In response, Plaintiff
                                   8
                                       brought a motion to remand, pursuant to 28 U.S.C. § 1447(c), on July 13, 2020. See Mot. to
                                   9
                                       Remand. Plaintiff’s motion to remand was denied on September 8, 2020. See Order Den. Mot. to
                                  10
                                       Remand.
                                  11
                                           Defendant now brings a motion for sanctions pursuant to Rule 11, based on Plaintiff’s motion
                                  12
Northern District of California




                                       to remand. See Mot. 2–3. Defendant alleges that Plaintiff violated Rule 11 because the motion to
 United States District Court




                                  13
                                       remand contains legal claims and factual allegations that have no evidentiary support, Plaintiff did
                                  14
                                       not adequately research the factual allegations, and Plaintiff filed the motion for an improper
                                  15
                                       purpose. See id. Specifically, Defendant argues that Plaintiff made factual contentions regarding
                                  16
                                       Defendant’s immigration status that were false and unsupported by any evidence. See id. at 3.
                                  17
                                           Plaintiff filed an opposition to Defendant’s motion for sanctions. See Opp’n to Mot.
                                  18
                                       (“Opp’n”), ECF 22. In this opposition, Plaintiff included a Declaration from Lani Su, Defendant’s
                                  19
                                       LinkedIn profile, a 2020 statement of information for BuildSimHub, and 2019-2020 statements of
                                  20
                                       information for Telece Inc., supporting Plaintiff’s contentions that Plaintiff had circumstantial
                                  21
                                       evidence to believe that Defendant was applying for citizenship. See Decl. of Lani Su (“Su
                                  22
                                       Decl.”) ¶¶ 6–10; Ex. A-D, ECF 22-1. Defendant filed a reply in support of its motion. See Reply
                                  23
                                       to Opp’n to Mot. (“Reply”), ECF 26.
                                  24

                                  25    II.     LEGAL STANDARD

                                  26            Rule 11 of the Federal Rules of Civil Procedure imposes upon attorneys a duty to certify

                                  27   that they have read any pleadings or motions they file with the court and that such

                                  28   pleadings/motions are well-grounded in fact, have a colorable basis in law, and are not filed for an
                                                                                         2
                                              Case 5:20-cv-03579-BLF Document 44 Filed 01/25/21 Page 3 of 5




                                   1   improper purpose. Fed. R. Civ. P. 11(b); Business Guides, Inc. v. Chromatic Comm. Enters., Inc.,

                                   2   498 U.S. 533, 542 (1991). If a court finds that Rule 11(b) has been violated, the court may impose

                                   3   appropriate sanctions to deter similar conduct. Fed. R. Civ. P. 11(c)(1); see also Cooter & Gell v.

                                   4   Hartmarx Corp., 496 U.S. 384, 393 (1990) (“[T]he central purpose of Rule 11 is to deter baseless

                                   5   filings in district court.”). However, “Rule 11 is an extraordinary remedy, one to be exercised

                                   6   with extreme caution.” Operating Eng’rs Pension Trust v. A-C Co., 859 F.2d 1336, 1345 (9th Cir.

                                   7   1988). Rule 11 sanctions should be reserved for the “rare and exceptional case where the action is

                                   8   clearly frivolous, legally unreasonable or without legal foundation, or brought for an improper

                                   9   purpose.” Id. at 1344. “Rule 11 must not be construed so as to conflict with the primary duty of

                                  10   an attorney to represent his or her client zealously.” Id.

                                  11            In determining whether Rule 11 has been violated, a “court must consider factual questions

                                  12   regarding the nature of the attorney’s pre-filing inquiry and the factual basis of the pleading.”
Northern District of California
 United States District Court




                                  13   Cooter, 496 U.S. at 399. However, courts should “avoid using the wisdom of hindsight and

                                  14   should test the signer’s conduct by inquiring what was reasonable to believe at the time the

                                  15   pleading, motion, or other paper was submitted.” Fed. R. Civ. P. 11 Advisory Comm. Notes

                                  16   (1983 Amendment). “[T]he imposition of a Rule 11 sanction is not a judgment on the merits of an

                                  17   action. Rather, it requires the determination of a collateral issue: whether the attorney has abused

                                  18   the judicial process, and, if so, what sanction would be appropriate.” Cooter, 496 U.S. at 396.

                                  19   III.     DISCUSSION
                                  20            In the Ninth Circuit, Rule 11 sanctions are appropriately imposed where: (1) a paper is

                                  21   filed with the court for an improper purpose; or (2) the paper is “frivolous.” Townsend v. Holman

                                  22   Consulting Corp., 929 F.2d 1358, 1362 (9th Cir. 1990) (en banc). A “frivolous” argument or

                                  23   claim is one that is “both baseless and made without a reasonable and competent inquiry.” Id.

                                  24   (emphasis added). Accordingly, when sanctions are sought on the basis of a complaint, the Court

                                  25   must determine: “(1) whether the complaint is legally or factually ‘baseless’ from an objective

                                  26   perspective, and (2) if the attorney has conducted ‘a reasonable and competent inquiry’ before

                                  27   signing and filing it.” Christian v. Mattel, Inc., 286 F.3d 1118, 1127 (9th Cir. 2002).

                                  28            Defendant moves for Rule 11 sanctions on the basis that Plaintiff filed a “repetitive
                                                                                          3
                                           Case 5:20-cv-03579-BLF Document 44 Filed 01/25/21 Page 4 of 5




                                   1   motion to remand that is based on plainly false factual contentions which have no evidentiary

                                   2   support and are not specifically identified to have evidentiary support after a reasonable

                                   3   opportunity for further investigation or discovery.” Mot. 2 (emphasis in original). Plaintiff

                                   4   counters that the motion was filed “in good faith,” and after a “reasonable inquiry into the law and

                                   5   facts of this case.” See Opp’n. 2. The Court finds that Defendant’s motion for sanctions is

                                   6   unwarranted.

                                   7          Defendant’s assertion that Plaintiff’s motion is “repetitive” is incorrect. Defendant alleges

                                   8   that Plaintiff first requested remand in its opposition to Defendant’s motion to dismiss. See Mot.

                                   9   4. Defendant refers to one line in the conclusion of Plaintiff’s opposition brief where Plaintiff

                                  10   requested as relief that Defendant’s motion to dismiss be denied, and the case be remanded. See

                                  11   Opp’n to Mot. to Dismiss 6, ECF 11. A single line in an opposition to a motion to dismiss cannot

                                  12   reasonably be construed as a motion for affirmative relief, and neither Defendant nor the Court
Northern District of California
 United States District Court




                                  13   interpreted it that way at the time.

                                  14          Defendant further argues that Plaintiff’s motion to remand was frivolous, arguing that

                                  15   Plaintiff’s attorneys failed to conduct an inquiry before asserting factual allegations, which

                                  16   resulted in a motion that was not based on actual factual or legal support. See Mot. 7-8.

                                  17   Defendant claims that Plaintiff’s counsel “did not conduct any semblance of an investigation into

                                  18   the factual contentions they put forth because they do not have any evidence to support these

                                  19   contentions.” Mot. 8. However, Plaintiff has produced the declaration of Lani Su, Defendant’s

                                  20   LinkedIn profile, a 2020 statement of information for BuildSimHub, and 2019-2020 statements of

                                  21   information for Telece in support of Plaintiff’s contentions that Defendant was applying for

                                  22   citizenship, and Plaintiff’s counsel asserts that he did conduct an investigation into the asserted

                                  23   factual contentions. See Opp’n. 5-7; Su Decl ¶¶ 6–10; Exh. A-D. Plaintiff’s counsel argues he did

                                  24   not “solely rely on his client’s statements” or on “unverified hearsay” as Defendant claims, but on

                                  25   a sworn declaration and business records that demonstrate Defendant’s connection to the United

                                  26   States, specifically California. See id; Mot. 8. The Court agrees with Plaintiff that the motion was

                                  27   not frivolous or baseless.

                                  28          Defendant’s contentions that Plaintiff intentionally misconstrued the law and cited
                                                                                         4
                                             Case 5:20-cv-03579-BLF Document 44 Filed 01/25/21 Page 5 of 5




                                   1   irrelevant case law are also unsupported. See Mot. 9. Defendant argues that “Plaintiff

                                   2   intentionally misconstrued 28 U.S.C. § 1332(a)(2) to read that diversity jurisdiction does not exist

                                   3   between a citizen of a state and a temporary visa holder who can apply for permanent residence

                                   4   status.” Id. However, Plaintiff actually argued that diversity jurisdiction does not exist because

                                   5   Defendant had applied for, and would likely receive, permanent resident status. See Mot. to

                                   6   Remand. 5. Plaintiff further cited Congressional intent that diversity be eliminated between a U.S.

                                   7   Citizen and a foreign national who is deeply connected to the state in which the U.S. citizen is

                                   8   domiciled, which Plaintiff argued should apply to Defendant because of Defendant’s extensive

                                   9   business connections to California. See id. at 4. Although Plaintiff was ultimately incorrect in its

                                  10   allegations, Defendant has not demonstrated that Plaintiff intentionally misconstrued the law.

                                  11           There is no evidence to support Defendant’s final contention that Plaintiff’s motion was

                                  12   filed for improper purpose. See Mot. 10. Plaintiff submits that it had circumstantial evidence
Northern District of California
 United States District Court




                                  13   from which Plaintiff mistakenly, but in good faith, believed that Defendant had applied for

                                  14   permanent residency. See Opp’n. 2, 5. Although the Court ultimately disagreed with Plaintiff and

                                  15   found that there was subject matter jurisdiction based on diversity of citizenship, the Court does

                                  16   not find that Plaintiff filed the instant action for a frivolous or improper purpose.

                                  17

                                  18   IV.     ORDER
                                  19           For the foregoing reasons, Defendant’s Motion for Rule 11 Sanctions is DENIED.

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: January 25, 2021

                                  23                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          5
